Citation Nr: 0412656	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-26 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, 
West Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs reimbursement 
for the cost of unauthorized medical services provided at the 
Stonewall Jackson Memorial Hospital on February 21, 2003.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from January 1972 to February 
1974.

This appeal arises from a March 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Clarksburg, West Virginia.  In this decision, the VAMC denied 
the veteran's claim for reimbursement for the cost of 
unauthorized medical services provided at the Stonewall 
Jackson Memorial Hospital on February 21, 2003.


REMAND

The veteran maintains that she reported to the VAMC emergency 
room (ER) on February 21, 2003 with complaints of chest pain.  
She indicated that she had a history of cardiac problems that 
was known to the VAMC, and that she waited 30 minutes at the 
VAMC ER and was not seen for what she felt was an emergent 
condition.  She was accompanied by her daughter, a 
physician's assistant, who also felt the veteran's symptoms 
suggested an emergency situation, and instructed the veteran 
to seek emergency treatment at another facility.  The 
veteran's daughter then took her to a private hospital for 
emergency care.

Private hospital records indicate that the veteran was seen 
at the ER on February 21, 2003, with complaints of moderate 
chest pain that radiated into her left shoulder.  Her blood 
pressure was 116/72 with a pulse of 72 on admission.  Her 
medical history was reported to include cardiac problems 
characterized as rapid heart rate.  No significant 
abnormalities were noted on chest X-ray, chest computerized 
tomography scan, or electrocardiogram.  She was administered 
oxygen and reported to be pain free approximately one hour 
after admission.  Approximately three and half hours after 
admission, it was reported "[veteran] leaving AMA despite 
risks explained by MD."  The veteran's last reported blood 
pressure reading was 110/59 with a pulse of 66.

A VA nurse's notation dated on February 24, 2003, indicated 
that the veteran had called to inform her VA treating 
physician that she had reported to the VAMC ER on February 
21, 2003, with complaints of chest pain.  She was forced to 
wait for 30 minutes; thereafter, she left and went to a 
private facility for treatment.  Her subsequent medical 
workup was reported to be negative.

A VA physician provided an opinion regarding the 
reimbursement of unauthorized medical expenses in June 2003.  
The VAMC's administrative recommendation was "deny, vet came 
into VAMC ER and left after waiting and then went to [private 
facility] - see [veteran's] statement."  The VA physician 
then commented, "reasons remain same - should have accepted 
care of the VA."

Under 38 U.S.C.A. § 1728, VA is allowed to assume financial 
responsibility (make payment/reimbursement) for medical 
expenses incurred at a non-VA facility, without prior 
authorization (unauthorized), if the following criteria are 
met:

A.  The veteran must have a service-connected 
disability, and the treatment was either for...
	
(1) an adjudicated service-connected disability, or
	
(2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or
	
(3) any disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability, or
	
(4) any illness, injury, or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31, 
and who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in 38 C.F.R. § 17.48(j); and

B.  That a medical emergency existed of such nature that 
delay would have been hazardous to life or health, and

C.  That no VA or Federal facilities were feasibly 
available and an attempt to use them beforehand, or 
obtain prior VA authorization for the services required, 
would not have been reasonable, sound, wise, or 
practicable, or treatment would have been refused.  

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2003); 
see also 38 U.S.C.A. § 1725 (West 2002).

The veteran's claims file is not available for review and 
does not appear to have been available for review by the 
administrator and physician that rendered the VAMC's decision 
of June 2003.  The available VAMC file indicated in June 2003 
that the veteran was service connected for post-traumatic 
stress disorder (PTSD) that was considered by VA to be 
permanent and total.  See 38 C.F.R. § 3.340 (2003).  However, 
the Statement of the Case (SOC) prepared in July 2003 noted 
that the veteran had an 80 percent disability evaluation for 
service-connected PTSD, hiatal hernia, and pyelonephritis; 
and was unemployable.  The latter reference presumably 
referred to a grant for a total disability evaluation for 
individual unemployability (TDIU) arising from her service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16 (2003).  
These descriptions of the veteran's service-connected 
disabilities and evaluations do not provide sufficient 
information with which to determine if she meets the criteria 
of 38 U.S.C.A. § 1728.  On remand, the VAMC folder must be 
incorporated into the veteran's claims folder (presumably 
retained at the RO) prior to further adjudication of this 
claim.

A review of the June 2003 VAMC administrative decision 
reveals that this opinion failed to determine whether 
treatment for the veteran at its ER on February 21, 2003 was 
feasibly available.  That is, did the ER on February 21, 2003 
have the capacity or qualified medical personnel to provide 
the required emergency treatment sought by the veteran?  In 
addition, the veteran has alleged that VA personnel on duty 
in the ER on February 21, 2003 either ignored her or acted in 
a condescending manner to her complaints.  Thus, the VAMC 
should determine whether actions of VA personnel on duty in 
the ER on February 21, 2003 amounted to a refusal of 
treatment.  On remand, such determinations should be made.

According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Cotton v. Brown, 7 Vet. App. 325, 
327 (1995), the determination of whether a medical emergency 
exists under the provisions of 38 U.S.C.A. § 1728 is a 
medical question that is best answered by a physician.  While 
a physician reviewed this claim in June 2003, his opinion did 
not touch on the subject of whether a medical emergency 
existed when the veteran reported for treatment at the VAMC 
ER on February 21, 2003.  Such an opinion should be obtained 
on remand.

Finally, the veteran has identified pertinent medical 
evidence regarding this claim that has yet to be obtained by 
VA.  Specifically, any available VAMC ER record from the 
veteran's visit on February 21, 2003, has not been 
incorporated into the available file.  In addition, the 
veteran has identified her daughter as a healthcare 
professional that rendered advice on February 21, 2003, that 
she faced a medical emergency and should seek more immediate 
care at a private facility.  On remand, all pertinent VA 
medical records should be obtained and incorporated into the 
claims file.  The veteran should be contacted and requested 
to provide a statement from her daughter that discusses the 
veteran's condition on February 21, 2003, and her reasons and 
bases for referring her to a private facility for emergency 
care.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The veteran's VA claims folder must be 
obtained and the VAMC folder adjudicating the 
claim for reimbursement for the cost of 
unauthorized medical services must be 
associated with this file.  

2.  Apprise the veteran of the evidence and 
information necessary to substantiate her 
claim for reimbursement for the cost of 
unauthorized medical services and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information.  Request that the veteran submit 
to VA all pertinent evidence regarding this 
claim that is in her possession.  
Specifically request that she obtain a 
statement from her daughter (that accompanied 
her to the VAMC ER on February 21, 2003) that 
provides a description of the veteran's 
condition, their experiences on that date, 
and all reasons and bases she had for 
recommending that the veteran seek treatment 
at a private facility.  All evidence and/or 
responses received must be incorporated into 
the claims file.

3.  Associate with the claims folder any 
records (administrative and medical) of 
the VAMC ER contact by the veteran on 
February 21, 2003.  Incorporate this 
evidence into the claims file.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, make 
arrangements to obtain a VA medical 
opinion to determine whether the veteran 
faced a medical emergency of such nature 
that delay would have been hazardous to 
life or health when she reported for 
treatment at the VAMC ER on February 21, 
2003.  The claims folder must be sent to 
the physician for review.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  
This physician's report should be 
associated with the veteran's claims 
folder.

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, undertake it before further 
adjudication of the claim.  All attempts 
to obtain records which are ultimately 
not obtained should be documented.  

6.  Finally, readjudicate the veteran's 
claim for reimbursement for the cost of 
unauthorized medical services, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  The 
appropriate VA personnel should determine 
whether the VAMC ER on February 21, 2003, 
had the capacity and/or qualified medical 
personnel to provide the required 
emergency treatment sought by the 
veteran, and/or actions by the VAMC ER 
personnel on February 21, 2003 amounted 
to a refusal of treatment (i.e., were VA 
facilities feasibly available?).  If the 
decision with respect to the claim 
remains adverse to the veteran, she 
should be furnished a supplemental 
statement of the case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




